DETAILED ACTION
Applicant’s 02/09/2022 response to the previous 11/09/2021 Office action has been considered and entered.

This is the First Notice of Allowance of claims 1, 2, 4-9, 12-13 and 15-20 as amended and/or filed in Applicant’s 02/09/2022 response.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 22 October 2018 (20181022).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to Korean Application number 10-2018-0126150, filed in the REPUBLIC OF KOREA on 22 October 2018 (20181022).

Examiners Comment
While Applicant is allowed to be their own lexicographer it is noted that Applicant amended the claims to potentially and inadvertently include misspelling of the word “pairing” as 

Response to Amendments/Arguments
Applicant’s 02/09/2022 amendments to the claims and arguments in support thereof with respect to the rejections set forth in sections 11 and 12 of the previous 11/09/2021 Office action have been fully considered and are persuasive.  Accordingly said rejections have been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 1-2, 4-9, 12-13 and 15-20 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention.  For example:
US 10576834 B2 to Lee; Jae Won et al. teaches inter alia a vehicle connecting to a plurality of chargers, however is silent with regard to the “pairing” set forth in the instant claims.
US-20160325634-A1 to Foldesi; Dennisn teaches inter alia a vehicle pairing with a service provider to charge a battery but is also is silent with regard to the “pairing” set forth in the instant claims.
The prior art above does not teach or render obvious the claimed invention for at least the reasons set forth below.
The closest prior art of US 20160114692 A1 to Tripathi; Anshuman et al. (Tripathi) and Homeplug “HomePlug Green PHY Specification Release Version” fails to teach or render obvious inter alia a vehicle or method of controlling a vehicle comprising: a plurality of charging ports comprising a first charging port and a second charging port, electrically coupled to a first connector and a second connector respectively, wherein the first connector is configured to receive power from a first charger and the second connector is configured to receive power from a second charger; and a controller 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20220218                                                                                                                                                                                                      
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665